Citation Nr: 0908780	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disability 
involving the hands, groin, thighs, and shins.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1986 to January 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Veteran did not perfect the appeal, by the filing of a 
substantive appeal, of the claim for increase for tinnitus 
and for service connection for residuals of a back injury.    


FINDING OF FACT

The current skin disability, diagnosed as eczema involving 
the hand and bilateral anterior tibias, was not affirmatively 
shown to have been present during active duty; the current 
skin disability, first documented many years after discharge 
from service in January 1994, is unrelated to a disease, 
injury, or event of service origin.  
  

CONCLUSION OF LAW

A skin disability involving the hands, groin, thighs, and 
shins was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in April 2003, in July 2003, and in October 
2007.  The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service or an already service connected disability.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in May 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records, as well as private records 
of treatment of skin disease, as identified by the Veteran, 
from Kaiser Permanente.  The Veteran has not identified any 
other pertinent records to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim of service connection.  
38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA 
examinations in August 2003 and in June 2006 to determine the 
nature and etiology of his skin condition.    

As the Veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

Factual Background

Service treatment records show that at the time of an 
enlistment physical examination in September 1985 the 
Veteran's skin was evaluated as normal.  In April 1987, the 
Veteran was seen with chronic problems of itching and burning 
feet.  The assessment was tinea pedis.  Another record dated 
the same day indicates a complaint of lesions in the groin 
area for about a day.  

It was noted that the Veteran had Athlete's foot for which he 
was not under treatment.  The diagnosis was probable fungal 
dermatitis secondary to improper handwashing technique after 
handling feet.  In October 1987, the Veteran was seen with a 
complaint of a rash on his back.  In December 1987, he was 
seen with a complaint of a bump on his buttock.  The 
diagnosis was possible folliculitis.  In February 1988, the 
acne on his back was noted to be resolving.  In January 1989, 
there was a complaint of a rash on the thighs and groin for 
the past two days.  The diagnosis was tinea.  He was seen 
again three days later, and at that time the diagnosis was 
tinea cruris.  In October 1989, the Veteran was seen and 
treated for acne of the face and mid-back.  

At the time of a reenlistment physical examination in October 
1989, the skin was evaluated as normal except for epidermal 
cysts on the back.  In April 1992 and October 1992, the 
Veteran was seen and treated for acne affecting the back, 
neck, and forehead.  Also, a large cyst was noted on the 
right shoulder.  In August 1993, the Veteran complained of a 
rash in the groin area.  The assessment was probable tinea 
cruris.  There were no subsequent complaints referable to the 
skin, and at the time of a separation physical examination in 
December 1993, the skin was evaluated as normal except for 
epidermal cysts on the back.  

After service, private records show that in November 1995 
there was an abnormal finding on evaluation of the skin, that 
is, a left parietal wen, probably xanthelasma (involvement of 
the eye).  In May 1999, he was treated for toe cellulitis and 
tinea pedis.  At the Naval Hospital in Lemoore, California, 
the Veteran's medical history was noted on records dated in 
July 2000 and March 2003.  In July 2000, the Veteran 
indicated that he had a skin disease consisting of episodic 
cystic acne; in March 2003, he denied having a history of 
skin disease.  

At the time of a VA examination in August 2003, it was noted 
that a private doctor removed a cystic mass from the 
Veteran's right shoulder after service.  The Veteran reported 
that in service he developed a severe fungal rash of his 
feet, thighs, and groin, for which he was given anti-fungal 
cream that remedied the situation.  

The Veteran related that he was not bothered by any fungal 
disease at that point, and he was not on any systemic or 
local creams for a skin condition.  The pertinent diagnoses 
were sebaceous cyst versus benign fatty tumor removed from 
the right posterior shoulder, clinically quiescent; acneiform 
lesions to the back, few in number and without current active 
severe skin disease; no evidence of cutaneous fungal disease; 
and onychomycosis of three toes.  The examiner specifically 
commented that the Veteran had no cutaneous fungal infection 
of the back, groin, arms, or hands.  

In an October 2003 rating decision, the RO granted service 
connection for residuals of a skin condition of back 
acneiform lesions, residuals of a cyst excision of the right 
shoulder, and onychomycosis of the toes.  

VA records show that in March 2004 the Veteran had a right 
hand rash, which was diagnosed as psoriasis.  A VA 
examination report of May 2005, regarding a different 
ailment, included the diagnosis of eczema.  A February 2006 
outpatient record indicates a complaint of a rash in the hand 
and shin, which was clinically observed.  The diagnosis was 
rash.  A steroid cream was issued.  

At the time of a VA examination in June 2006, the Veteran 
reported that since his August 2003 VA examination, he has 
experienced several "flare ups" of his skin condition 
including persistent rash of the right hand and bilateral 
anterior tibial rashes.  His last flare-up was the previous 
month.  The pertinent diagnoses were sebaceous cyst and 
onychomycosis involving both lower extremities, clinically 
unchanged since the August 2003 examination.  The physician 
examiner commented that the Veteran had had several flare-ups 
of what is believed to be eczema, not a fungal disorder.  He 
stated that there were no specific areas of severe skin 
lesions to see that day.  There was a minor healing area to 
the dorsal space of the fourth and fifth digit of the hand, 
which was not a cutaneous transmission of his fungal disease.  
The examiner did not feel that service connection for this 
additional skin condition was warranted.  



Analysis

The Veteran claims that he currently has a skin condition 
that had its onset in service.  

At the outset, as previously noted, service connection has 
already been established for back acneiform lesions, 
residuals of a cyst excision of the right shoulder, and 
onychomycosis of the toes.  Therefore, the discussion that 
follows pertains to a skin condition other than these 
service-connected conditions.  

Based on the service treatment records, as the Veteran was 
diagnosed with various skin diseases, to include fungal 
dermatitis in the groin area on one occasion and tinea cruris 
at two different times, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) apply.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997).  However, the Board finds that 
chronicity of a skin disorder involving the hands, groin, 
thighs, and shins was not adequately supported by the service 
medical records for the following reasons.  

There were only isolated references to a skin condition of 
the groin, buttocks, and thighs in April 1987, October 1987, 
December 1987, January 1989, and August 1993, and there was 
no diagnosis of a skin condition affecting the hands.  
Further, the April 1987 diagnosis was specifically attributed 
to contamination from the fungal infection of the feet.  The 
October 1987 diagnosis was equivocal, possibly folliculitis 
of the buttock, and there was no subsequent diagnosis 
confirming such a condition.  In January 1989, the Veteran 
was seen on two occasions, just days apart, for tinea cruris, 
which was not mentioned in the records again until many years 
later in August 1993.  None of the aforementioned conditions 
was diagnosed again in service to include at the time of the 
separation physical examination in December 1993.  In short, 
there was insufficient observation to establish chronicity 
during service.  As the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

As previously indicated, the post-service medical evidence of 
a skin condition involving the hands, groin, thighs, and 
shins is rather scant and does not appear until many years 
after the Veteran's service discharge.  The period without 
documented complaints of a skin condition involving the 
hands, groin, thighs, and shins from 1993 to 2004 interrupts 
continuity, which opposes rather than supports continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

In other words, this absence of evidence for many years 
constitutes negative evidence tending to disprove the claim 
that the Veteran had a disease in service that resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact). 

Also of note are the findings of the VA examiners.  The 
August 2003 examiner did not diagnose a skin disorder 
affecting the hands, groin, thighs, or shins  The June 2006 
VA examiner expressed the opinion that the Veteran had eczema 
flare-ups involving the hand and the bilateral anterior 
tibias (shins), but that this condition was not associated 
with the Veteran's period of service.  

Accordingly, the Board cannot conclude that a chronic 
disability relating to a skin disorder involving the hands, 
groin, thighs, and shins was actually demonstrated during 
service or that there is probative evidence of continuity 
after service, especially in light of the normal service 
separation examination and absence of complaints or findings 
in the ensuing years.  

As for the Veteran's statements in support of the claim, the 
Veteran is competent to describe symptoms of a skin rash 
after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (Lay testimony is competent evidence insofar as it 
relates to symptoms of an injury or illness.).  

The Board, as fact finder, is obligated to determine the 
probative value or weight of the lay evidence, namely, the 
Veteran's statements, in deciding whether there is continuity 
of symptomatology.  

The evidence against continuity of symptomatology consists of 
VA and private medical records, covering the period from 1993 
to 2004, relevant to a variety of health complaints including 
skin conditions for which service connection has been 
established, but not one complaint from the Veteran of a skin 
problem involving the hands, groin, thighs, or shins.  In 
balancing the lay evidence of the Veteran's statements 
against the absence of contemporaneous medical evidence of 
continuity of symptomatology, the Board finds that the 
evidence against continuity outweighs the Veteran's 
statements of continuity.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (absence of medical documentation 
may go to the credibility and weight of veteran's testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  For these reasons, the 
preponderance of the evidence is against the claim of service 
connection for a skin disorder involving the hands, groin, 
thighs, and shins on the basis of continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

As the record now stands, there is no satisfactory proof that 
the Veteran currently has a skin disorder involving the 
hands, groin, thighs, and shins that is related to disease, 
injury, or event of active service origin.  The findings of 
eczema on the hand and bilateral anterior tibias, on the June 
2006 VA examination, were not related to the Veteran's 
service period.  The initial clinical finding of this current 
skin disorder is many years after his discharge from service 
in January 1994.  

As for service connection based on the initial documentation 
of the current skin condition after service under 38 C.F.R. § 
3.303(d), a skin condition is a condition under case law, 
where lay observation has been found to be competent as to 
the presence of the disability.  McCartt v. West, 12 Vet. 
App. 164 (1999).



In the absence of continuity of symptomatology, although the 
Veteran is competent to describe the features or symptoms of 
a skin condition, which are capable of lay observation, where 
as here the determinative issue involves a question of 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence, competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of service connection.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as there is no favorable 
medical evidence to support the claim as articulated above, 
the preponderance of the evidence is against the claim of 
service connection for a skin disability involving the hands, 
groin, thighs, shins, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a skin disability involving the hands, 
groin, thighs, and shins is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


